DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, and Species I:  a polymer in the reply filed on 8/31/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl et al. (WO 2016/020322) in view of Hoelzl et al. (2017/025431).
Regarding claims 1, 4-5:  Hoeltl et al. (‘322) teach an organic material to be stabilized and a 3-phenyl-benzofuran-2-one derivative of one of the following structures (pages 1-3):

    PNG
    media_image1.png
    807
    741
    media_image1.png
    Greyscale
.
	The difference between Hoeltl et al. (‘322) and the claimed structures is that the claimed structures contain a P=O where the structures of Hoeltl et al. (‘322) contain a P.
	However, in a composition comprising an organic material to be stabilized and a 3-phenyl-benzofuran-2-one derivative Hoeltl et al. (‘431) teach an analogous structure where P=O is used in place of the P in the structure of Hoeltl et al. (‘322) (pages 1-2):
	
    PNG
    media_image2.png
    255
    639
    media_image2.png
    Greyscale
.
Hoeltl et al. (‘431) teach that the structure with the P=O functionality provides good hydrolytic stability (page 2; Examples).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a P=O functionality as taught by Hoeltl et al. (‘431) in place of the two P functionalities in the structures of Hoeltl et al. (‘322) to provide a stabilizer for an organic material that is also provides the additional benefit of hydrolytic stability.  
	Regarding claims 2-3 and 6:  Hoeltl et al. (‘322) teach the claimed polymers (page 4, line 16 to page 11, line 13; Examples).
	Regarding claim 7:  Hoeltl et al. (‘322) teach the claimed amount (claim 7; Examples).
	Regarding claims 8-10:  Hoeltl et al. (‘322) teach phenolic antioxidant that is an ester of P-(3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid (claim 10).
	Regarding claim 11:  Hoeltl et al. (‘322) teach the claimed component d) (claim 11; page 28). 
	    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,913,841. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,934,423. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,941,285. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,941,286. Although the claims at issue are not identical, they are not patentably distinct from each other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763